DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 8-16, filed 1/28/2022, with respect to claims 1-11 and 19-25 have been fully considered and are persuasive.  The final rejection of 4/8/2022 has been withdrawn. 
Regarding claim 1, Applicant argues that “Elements 18 therefore do not anticipate the “driver integrated circuit” of claim 1”.  However, element 18 reads on the elements of the claimed “driver integrated circuits” of claim 1.  The claims require that the “driver integrated circuits” be mounted on the upper surface of the substrate, controls at least one light-emitting diode, and is positioned within a respective opening in the reflective layer.  In Fig. 7, Tsuchiya discloses element 18 that is mounted on the surface of the substrate 14, controls at least one light-emitting diode 13 (See Fig. 4), and is positioned within a respective opening in the reflective layer 11.  The specification in the instant applicant does not explicitly define the term driver integrated circuit.  Tsuchiya clearly describes a circuit in connection with signal supply unit 17B which is defined by Tuschiya as an “integrated circuit, package”.  Elements 18 are part of the circuitry of 17B which receive control signals from the CPU 17A and output to the light emitting diodes.  
Further, regarding claims 6 and 8, Liu et al (US 2019/0285950 a1) discloses the features regarding the reflective layer and the thermally conductive layer (See ¶ 0097, 0122).  
 	As such, the claims stand rejected.  

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 1/7/2022 is acknowledged.  Claims 12-18 are withdrawn.  

Allowable Subject Matter
Claims 19-23 are allowed.
Claim 19 is allowed since none of the prior art, alone or in combination, teaches an electronic device comprising: 
a plurality of pixels; and 
a backlight configured to produce backlight illumination for the plurality of pixels, wherein the backlight comprises: 
a substrate; 
a two-dimensional array of light-emitting diodes mounted on the substrate; 
driver integrated circuits mounted on the substrate, wherein each driver integrated circuit controls at least one light-emitting diode of the two-dimensional array of light-emitting diodes and has a respective top surface; and
a plurality of reflective layers, wherein each reflective layer is formed on the top surface of a respective driver integrated circuit.  
	Claims 20-23 are allowed for being dependent upon aforementioned independent claim 19.  
Claims 10 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 9 is/are rejected under 35 U.S.C. 102a2 as being anticipated by JP 2013/182076A to Tsuchiya.
As to claim 1, Tsuchiya discloses an electronic device (See Fig. 3 and 7) comprising: 
a plurality of pixels (4); and 
a backlight (7) configured to produce backlight illumination for the plurality of pixels, 
wherein the backlight (See Fig. 7) comprises: 
a substrate having an upper surface (14); 
a reflective layer (11) formed on the upper surface of the substrate, wherein the reflective layer has a plurality of openings (11c); and 
an array of light-emitting diodes (See Fig. 7, 13) mounted on the upper surface of the substrate, wherein the array of light-emitting diodes is overlapped by the plurality of pixels (See Fig. 3).  
driver integrated circuits (See Fig. 7, 18) mounted on the upper surface of the substrate (14), wherein each driver integrated circuit controls at least one light-emitting diode of the array of light-emitting diodes and wherein each light-emitting diode and each driver integrated circuit is positioned within a respective opening of the plurality of openings (See Fig. 7; Tsuchiya discloses a reflective layer 11 where elements 18 (driver) and light-emitting diodes (13) are arranged in openings 11C of reflective layer 11.).  
As to claim 2, Cheng in view of Tsuchiya discloses wherein the backlight has an active area and wherein each driver integrated circuit is positioned within the active area (Tsuchiya, See Fig. 3 and 7-8; Tsuchiya discloses elements 13 are arranged in openings 10A (See Fig. 3) which are arranged in an active area of the display 4.  These openings also arranged with elements 18 within.).  
As to claim 3, Cheng in view of Tsuchiya wherein the array of light-emitting diodes comprises a two-dimensional array of light-emitting diodes and wherein the driver integrated circuits are interspersed amongst the two-dimensional array of light-emitting diodes (Tsuchiya, See Fig. 3 and 7-8; Tsuchiya discloses elements 13 are arranged in a two-dimensional array of openings 10A (See Fig. 3) which are arranged in an active area of the display 4.  These openings also arranged with elements 18 within.).  
As to claim 9, Tsuchiya discloses wherein each driver integrated circuit comprises an additional reflective layer that covers a respective top surface of that driver integrated circuit (See Fig. 6, 11 cover 18).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/182076A to Tsuchiya in view of US Patent Pub. 2021/0063822 A1 to Wang et al (“Wang”).  
As to claim 6, Tsuchiya in view of Wang fails to disclose wherein the additional reflective layer is a reflective and thermally conductive layer having a thermal conductivity that is greater than 100 W/mK and a reflectance that is greater than 80%.  However, the office takes Official Notice such that these features are common and known in the prior art such that heat be properly dissipated to prevent overheating and light reflection be performed at a high efficiency.  
As to claim 8, Tsuchiya discloses wherein an upper surface of each driver integrated circuit has a reflectance (See Fig. 6, reflective layer 11 formed over 18), but fails to disclose that reflectance is greater than 80%.  However, the office takes Official Notice such that these features are common and known in the prior art such that light reflection be performed at a high efficiency.  

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/182076A to Tsuchiya in view of US Patent Pub. 2021/0063822 A1 to Wang et al (“Wang”).  
As to claim 4, Tsuchiya fails to disclose wherein the backlight further comprises: an additional reflective layer attached to a lower surface of the substrate.
Wang discloses wherein the backlight further comprises: an additional reflective layer attached to a lower surface of the substrate (See Fig. 4, 600).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Chang in view of Tsuchiya with the teachings wherein the backlight further comprises: an additional reflective layer attached to a lower surface of the substrate, as suggested by Wang thereby similarly enhancing light utilization in the device of Chang modified.  
As to claim 5, Tsuchiya discloses the backlight further comprises: a thermally conductive layer (Tsuchiya, See Fig. 3; ¶ 0025) attached to the lower surface of the substrate.  Further, Wang discloses the limitations regarding the additional reflective layer, wherein the additional reflective layer is interposed between the lower surface of the substrate and the thermally conductive layer (See the rejection of claim 1).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/182076A to Tsuchiya in view of US Patent Pub. 2020/0096820 A1 to Yasunaga et al (“Yasanaga”) in view of US Patent Pub. 2008/0192352 A1 to Laney et al (“Laney”).  
As to claim 7, Tsuchiya fails to disclose wherein the substrate comprises a layer of white diffusive glass.
Yasunaga discloses wherein the substrate comprises a layer of white diffusive material (¶ 0008; Yasunaga discloses a white diffusive layer is formed on transparent substrate.).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Tsuchiya with the teachings of Yasunaga wherein the substrate comprises a layer of white diffusive material, as suggested by Yasunaga thereby similarly using known elements which enhance brightness uniformity within a display device of Tsuchiya.  
Tsuchiya and Yasunaga fails to disclose wherein the diffusive material is formed of glass.  
Laney discloses an optical diffuser film such that the optical diffuser layer is formed on a glass substrate (See Fig. 2; Laney discloses an optical diffuser layer 214 formed on the glass substrate 212.).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified  Tsuchiya in view of Yasunaga with the teachings of Laney such that diffusive substrate is formed of glass, as suggested by Laney in place of the transparent substrate of Yasuanga disclosed above.   
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/182076A to Tsuchiya in view of US Patent Pub. 2008/0284944 A1 to Jeong.  
As to claim 11, Tsuchiya fails to disclose wherein the array of light-emitting diodes is a two-dimensional array of light-emitting diodes that is arranged in plurality of zig-zag columns and a plurality of zig-zag rows.
Jeong discloses wherein the array of light-emitting diodes is a two-dimensional array of light-emitting diodes that is arranged in plurality of zig-zag columns and a plurality of zig-zag rows (See Fig. 2; ¶ 0037).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Tsuchiya with the teachings of Jeong wherein the array of light-emitting diodes is a two-dimensional array of light-emitting diodes that is arranged in plurality of zig-zag columns and a plurality of zig-zag rows, as suggested by Jeong thereby similarly using known configurations for arranging light-emitting elements which were known in the prior art in the device of Tsuchiya.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624